United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 11-3697
                         ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Darryl Leearl Jackson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                              Submitted: July 10, 2013
                                Filed: July 23, 2013
                                   [Unpublished]
                                   ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Darryl Jackson directly appeals after he pled guilty to bank robbery, and the
district court,1 after granting the Government’s motion for a downward departure


      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
based on substantial assistance, sentenced him to 75 months’ imprisonment plus
restitution in the amount of $34,256. Jackson’s counsel moved to withdraw and filed
a brief under Anders v. California, 386 U.S. 738 (1967), alluding to the fact that
Jackson at sentencing disputed the amount of the restitution award. Jackson filed a
supplemental brief, alleging a violation of his right to a speedy trial, that his plea
agreement was void for failure to set a restitution amount, that his sentence is
unreasonable, and that his counsel was ineffective.

      Jackson’s plea agreement established a sentence of 92 months, with the
possibility of a downward departure upon the Government’s motion. See Fed. R.
Crim. P. 11(c)(1)(C). The plea agreement further stated “that the Court should impose
an order of restitution in the amount of money stolen and not recovered” from the
bank, but it did not assign a value to that calculation. Finally, the plea agreement
waived Jackson’s right to appeal his conviction and stated, “If the court imposes the
sentence recommended by the parties, defendant also waives any and all rights to
appeal defendant’s sentence.”

       Because the precise value of “the amount of money stolen and not recovered”
was not part of “the sentence recommended by the parties,” the appeal as to the
amount of the restitution order is beyond the scope of the appeal waiver. See United
States v. Sistrunk, 432 F.3d 917, 918 (8th Cir. 2006). As the documentation used to
determine the restitution amount appeared never to have been entered into evidence,
we ordered adversarial briefing as to whether Jackson was entitled to an evidentiary
hearing to determine the restitution amount. We subsequently granted the parties’
request for a remand for the limited purpose of holding such an evidentiary hearing.
Upon remand, the district court found, based on bank audit tapes, property transfer
forms for stolen funds recovered by law enforcement, and related testimony, that the
proper restitution amount was in fact $34,256. Accordingly, the district court did not
modify the judgment previously entered.



                                         -2-
        Upon careful review, we find no clear error in the restitution amount as
determined by the district court. See United States v. DeRosier, 501 F.3d 888, 896
(8th Cir. 2007) (standard of review). Moreover, we find no support for the
proposition raised in Jackson’s supplemental brief that the parties’ plea agreement was
invalid because the parties did not agree to a specific value for the restitution amount.
Cf. United States v. DeWitt, 366 F.3d 667, 670 (8th Cir. 2004) (“Of course, parties
may reach a stipulation with respect to one aspect of a sentencing proceeding (such
as the quantity attributable to a particular transaction), while leaving open other issues
for litigation at a sentencing hearing (such as quantity attributable based on other
relevant conduct) . . . .”). Even were we to decline to enforce the appeal waiver with
respect to Jackson’s additional claims for a speedy-trial violation and an unreasonable
sentence, we find no merit in these claims. See Cox v. Lockhart, 970 F.2d 448, 453
(8th Cir. 1992) (stating that a knowingly and voluntarily entered guilty plea waives
a defendant’s right to a speedy trial); United States v. Cook, 447 F.3d 1127, 1128 (8th
Cir. 2006) (“[A] defendant who explicitly and voluntarily exposes himself to a
specific sentence may not challenge that punishment on appeal.”). Finally, Jackson’s
ineffective-assistance-of-counsel claim is more properly raised in a habeas
proceeding. See United States v. Looking Cloud, 419 F.3d 781, 788 (8th Cir. 2005).

      Accordingly, we affirm.2
                     ______________________________




      2
       We deny Jackson’s pending motion for appointment of new counsel on appeal.

                                           -3-